UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 03-4651



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL O. SHELL,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-95-105)


Submitted: February 19, 2004               Decided: February 25, 2004


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. Elizabeth Jean Howard, OFFICE OF
THE UNITED STATES ATTORNEY, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael O. Shell appeals the district court’s judgment

revoking his supervised release and imposing a prison term of

twenty-four months.             Shell’s counsel filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), stating that there were

no meritorious grounds for appeal but raising the issue of whether

the district court abused its discretion by revoking Shell’s

supervised release.         Shell was advised of his right to file a pro

se supplemental brief but has declined to do so.

            We have reviewed the record on appeal and conclude that

the district court did not abuse its discretion by revoking Shell’s

supervised release and imposing a prison sentence.                          See United

States v. Davis, 53 F.3d 638, 642 (4th Cir. 1995) (providing

standard of review).

            In accordance with the requirements of Anders, we have

reviewed    the    entire       record    in   this     case   and   have    found   no

meritorious       issues    for    appeal.        Accordingly,       we   affirm     the

revocation of Shell’s supervised release and his sentence.                         This

court requires that counsel inform his client, in writing, of his

right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel    may    move     in    this    court    for   leave   to   withdraw      from

representation.       Counsel’s motion must state that a copy thereof


                                          - 2 -
was served on the client.     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 3 -